PER CURIAM.
This proceeding challenges a practice which is identical to that held unlawful in Mattson v. Kohlage, 569 So.2d 1358 (Fla. 3d DCA 1990), under which, in accordance with the instructions of the administrative judge of the criminal division, the Dade County Circuit Court Clerk refuses to accept motions for filing in that division unless they are accompanied by notices of hearing. Because we reject any attempt to distinguish this situation — on the ground that it involves a criminal proceeding or otherwise — and because we find the respondents’ technical objections without merit,1 we hold, on the authority of Matt-son, that the respondent clerk is required to accept all motions tendered for filing in circuit court criminal cases, with or without accompanying notices of hearing.
It is assumed that it will not be necessary to issue a formal order to either respondent.
Mandamus granted.

. E.g., Heath v. Becktell, 327 So.2d 3 (Fla.1976) (mandamus does not lie when, unlike this case, clerk is asked to perform acts not clearly required as a ministerial duty by Florida statutes).